Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.


Amendment No. 1 to Commercial Agreement


This Amendment No. 1 (this “Amendment”) to the Commercial Agreement (the
“Commercial Agreement”), dated as of the Effective Date, is between: Microsoft
Corporation, a Washington corporation (“Microsoft”); Barnes and Noble, Inc., a
Delaware corporation (“B&N”); and NOOK Media LLC, a Delaware limited liability
company (“NewCo”).  Terms defined in the Commercial Agreement will have the same
meanings when used in this Amendment with initial letters capitalized.


1.           Section 2.1.1 of the Commercial Agreement is hereby amended to read
in its entirety as follows:


“2.1.1  NewCo Windows App. NewCo will develop and obtain certification of the
NewCo Windows App (including subsequent versions and updates) in accordance with
this Agreement and the App Developer Agreement. NewCo will complete development,
obtain certification and commercially release the first version of the NewCo
Windows App for Windows 8 (both x86 and ARM) in the Windows Store with a target
Launch Date of [***] and the second version with a target release date of 
[***]. This first version of the NewCo Windows App will provide at least the
following functionality: [***], and a Windows metro-style user interface;
provided that, notwithstanding Sections 1.3(e), 1.4(e), 4.1 and 4.2 such first
version will not be required to use the Microsoft Commerce Platform or the
Microsoft ID System. The second version of the NewCo Windows App will use the
Microsoft Commerce Platform and Microsoft ID System in accordance with the
provisions of this Agreement. All subsequent versions thereafter will also
include support for all Content types in the NewCo Store and all Consumption
Experiences. The NewCo Windows App will be provided at no cost to end users.”




2.           Section 7.2.1(a) of the Commercial Agreement is hereby amended to
read in its entirety as follows:


“(a)  $60,000,000 for the first Contract Year (“Year 1”), payable in equal
quarterly installments at the beginning of each quarter of Year 1; provided
that, if NewCo does not commercially release a version of the NewCo Windows App
for Windows 8 (both x86 and ARM) that fully complies with all of the
requirements set forth in Section 2.1.1 (including the requirement that such
version use the Microsoft Commerce Platform and the Microsoft ID System) in the
Windows Store prior to the end of the first quarter of Year 1, then, in the
event the delay is not materially due to the availability of the Commerce
Platform APIs or Microsoft ID System APIs or other acts of Microsoft or failures
of Microsoft to undertake acts required by the Commercial Agreement or Commerce
Platform Terms (including all documents incorporated by reference therein),
Microsoft may defer payment of 100% of any subsequent installment until such
commercial release;”
 
 
 
 

--------------------------------------------------------------------------------

 
 


3.           Limited Amendment.  Except as specifically provided in this
Amendment, the Commercial Agreement remains in full force and effect in
accordance with its terms without any other amendments or modifications.


4.           Additional Provisions. Sections 14.4, 14.5, 14.6, 14.7, 14.8, 14.9,
14.10, 14.12 and 14.13 of the Commercial Agreement shall apply to this Amendment
as if set forth fully herein.


This Amendment is entered into by the parties as of the Effective Date.
 
Microsoft Corporation
 
NOOK Media LLC
 
Signature: /s/ Peter S. Klein
 
Signature: /s/ Eugene V. DeFelice
 
Name:      Peter S. Klein
 
Name:  Eugene V. DeFelice
 
Title:  Chief Financial Officer
 
Title:  Vice President, General Counsel and Corporate Secretary
 
Barnes & Noble, Inc.
 
 
Signature: /s/ Eugene V. DeFelice
 
Name:  Eugene V. DeFelice
 
Title:  Vice President, General Counsel and Corporate Secretary
 
